DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (6,343,171) in view of Luna (US 2016/019380). 
As to claim 1, Yoshimura et al disclose (fig. 33) an optical sensor (300) comprising: a substrate (320); a light emitting element (336) mounted on a front surface (upper surface) of the substrate (320); a light receiving element (328) mounted on the front surface (upper surface) of the substrate (320); and an electrical component (351, 352) mounted on a back surface (lower surface) of the substrate (320) and electrically connected to the light emitting element (336) and the light receiving element (328); wherein the electrical component (351, 352) overlaps the light emitting element (336) and the light receiving element (328) and the substrate (320) is located between the electrical component (351, 352) and at least one of the light emitting element (336) and the light receiving element (328) in a cross-sectional view (cross-sectional view), (column 35, lines 54-67). Yoshimura et al fail to disclose the electrical component overlaps the light emitting element and the light receiving element in plan view. Luan discloses (fig. 6) the electrical component (612) overlaps the light emitting element (224) and the light 
As to claim 2, Yoshimura et al disclose (fig. 33) the optical sensor (300) comprising: the substrate (320), the light emitting element (336), and the light receiving element (328), (column 35, lines 54-67). Yoshimura et al fail to disclose further comprising: a frame provided at a side of the front surface of the substrate and structured to shield light between the light emitting element and the light receiving element; and a transparent resin portion covering the light emitting element and the light receiving element. Luan disclose (fig. 6) a frame (602) provided at a side of the front surface (upper surface) of the substrate (610) and structured to shield light (light) between the light emitting element (224) and the light receiving element (618); and a transparent resin portion (628, 626, 226) covering the light emitting element (224) and the light receiving element (618), (paragraph [0064]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoshimura et al to include further comprising a frame provided at a side of the front surface of the substrate and structured to shield light between the light emitting element and the light receiving element; and a transparent resin portion covering the light emitting element and the light receiving element as taught by Luan in order to ensure that all light and crosstalk is blocked that might pass from the light emitting diode through the glass lens and to the light sensor; thereby improving the overall performance of the device.
As to claim 3, Yoshimura et al disclose (fig. 33) the optical sensor (300) further comprising: an optical waveguide plate (324a) provided at a side of the front surface (upper surface) of the substrate (320) and covering the light emitting element (336) and the light receiving element (328); wherein the optical waveguide plate (324a) includes a light emission side optical waveguide (344) that guides (conveys) light (optical signal) from the light emitting element (336) to the outside, and a light reception side optical waveguide (344) that guides (directs) external light (light) to the light receiving element (328), (column 35, lines 54-67).
As to claim 4, Yoshimura et al disclose (fig. 33) the optical sensor (300) further comprising: a bottom portion (302) provided at a side of the back surface (lower side) of the substrate (320), covering the electrical component (351, 352), and made of a resin material (laminate); and an electrode terminal (332) provided on a back surface (lower side) of the bottom portion (302) and electrically connected (electrical connection) to the electronic component (351, 352), (column 35, lines 54-67, column 36, lines 1-32).
As to claim 5, Yoshimura et al disclose (fig. 33) the optical sensor (300) wherein the substrate (320) is a multilayer substrate (multilayer laminated substrate) including a plurality of electrode layers (330) and a plurality of insulating layers (films) that are alternately laminated (laminated), (column 33, lines 54-67, column 36, lines 23-34).
As to claim 6, Yoshimura et al disclose (fig. 33) the optical sensor (300) wherein the light emitting element (336) is one of a light emitting diode (VCSEL) (column 35, lines 58-63).
As to claim 8, Yoshimura et al disclose (fig. 33) the optical sensor (300) wherein the light receiving element (328) is a photodiode (photodetector), (column 35, lines 59-67, column 36, lines 1-22).
As to claim 10, Yoshimura et al disclose (fig. 33) the optical sensor (300) further comprising: columnar conductor pins (333) provided on the back surface (lower side) of the substrate (320) and extending through the bottom portion (lower side); wherein a proximal end surface of each of the conductor pins (333) is fixed to the substrate (320) and electrically connected (electrical connection) to the electrical component (351, 352); and a distal end surface of each of the conductor pins (333) is exposed on a back surface (lower side) of the bottom portion (lower side) and defines the electrode terminal (332), (column 36, lines 1-11).
As to claim 11, Yoshimura et al disclose (fig. 34) an optical sensor (300) comprising: a substrate (320); a plurality of light emitting elements (336) mounted on a front surface (upper surface) of the substrate (320); a light receiving element (328) mounted on the front surface (upper surface) of the substrate (320); and an electrical component (351, 352) mounted on a back surface (lower surface) of the substrate (320) and electrically connected (electrical connection) to the plurality of light emitting elements (336) and the light receiving element (328); wherein the electrical component (351, 352) overlaps the plurality of light emitting elements (336) and the light receiving element (328); and (fig. 34) the substrate (320) is located between the electrical component (350) and the at least two of the plurality of light emitting elements (336) in a cross-sectional view (type of viewing), (column 36, lines 59-67, column 38, lines 12-38). Yoshimura et al fail to disclose the electrical component overlaps the light emitting element and the light receiving element in plan view. Luan discloses (fig. 6) the electrical component (612) overlaps the light emitting element (224) and the light receiving element (618) in plan view (plan view) as illustrated in figure 6, (paragraphs [0061]-[0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoshimura et al to include a plan view as taught by Luan wherein the electrical component overlaps the light emitting element and 
As to claim 12, Yoshimura et al disclose (fig. 34) the optical sensor (300) comprising: the substrate (320), the light emitting elements (336), and the light receiving elements (328), (column 38, lines 29). Yoshimura et al fail to disclose further comprising: a frame provided at a side of the front surface of the substrate and structured to shield light between the light emitting element and the light receiving element; and a transparent resin portion covering the light emitting element and the light receiving element. Luan disclose (fig. 6) a frame (602) provided at a side of the front surface (upper surface) of the substrate (610) and structured to shield (block) light (light) between the light emitting element (224) and the light receiving element (618); and a transparent resin portion (626, 628, 226) covering the light emitting element (224) and the light receiving element (618), (paragraphs [0064]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoshimura et al to include further comprising a frame provided at a side of the front surface of the substrate and structured to shield light between the light emitting elements and the light receiving elements; and a transparent resin portion covering the light emitting element and the light receiving element as taught by Luan in order to ensure that all light and crosstalk is blocked that might pass from the light emitting diodes through the glass lens and to the light sensors; thereby improving the overall performance of the device.
As to claim 13, Yoshimura et al disclose (fig. 34) the optical sensor (300) further comprising: an optical waveguide plate (324a) provided at a side of the front surface (upper surface) of the substrate (320) and covering the light emitting elements (336) and the 
As to claim 14, Yoshimura et al disclose (fig. 33) the optical sensor (300) further comprising: a bottom portion (302) provided at a side of the back surface (lower side) of the substrate (320), covering the electrical component (351, 352), and made of a resin material (laminate); and an electrode terminal (332) provided on a back surface (lower side) of the bottom portion (302) and electrically connected (electrical connection) to the electronic component (351, 352), (column 35, lines 54-67, column 36, lines 1-32).
As to claim 15, Yoshimura et al disclose (fig. 33) the optical sensor (300) wherein the substrate (320) is a multilayer substrate (multilayer laminated substrate) including a plurality of electrode layers (330) and a plurality of insulating layers (films) that are alternately laminated (laminated), (column 33, lines 54-67, column 36, lines 23-34).
As to claim 16, Yoshimura et al disclose (fig. 33) the optical sensor (300) wherein the light emitting element (336) is one of a light emitting diode (VCSEL) (column 35, lines 58-63).
As to claim 18, Yoshimura et al disclose (fig. 33) the optical sensor (300) wherein the light receiving element (328) is a photodiode (photodetector), (column 35, lines 54-59).
As to claim 20, Yoshimura et al disclose (fig. 33) the optical sensor (300) further comprising: columnar conductor pins (332, 333) provided on the back surface (lower side) of the substrate (320) and extending through the bottom portion (substrate 320 lower side); wherein a .
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (6,343,171) in view of Luan (US 2016/01900380), and further in view of Kroese et al
(US 2012/0074301). 
As to claim 7, Yoshimura et al disclose (fig. 33) the optical sensor (300) wherein the light emitting element (336) emits light (optical signal, light signal), (column 35, lines 54-67). Yoshimura et al in view of Luan fail to disclose light emitting element emits light in a 500 nm to 1000 nm band. Kroese et al disclose (fig. 1) light emitting elements emit light in a 500 nm to 1000 nm band (i.e., 850 nm to 940 nm), (paragraph [0019], [0020]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoshimura et al in view of Luan to include light emitting element emits light in a 500 nm to 1000 nm band as taught by Kroese et al in order to provide high light efficiency.
As to claim 17, Yoshimura et al disclose (fig. 36) the optical sensor (300) wherein the plurality of light emitting elements (336) emits light (optical signal, light signal), (column 33, lines 54-67). Yoshimura et al in view of Luan fail to disclose the plurality of light emitting elements emits light in a 500 nm to 1000 nm band. Kroese et al disclose (fig. 1) light emitting elements emit light in a 500 nm to 1000 nm band (i.e., 850 nm to 940 nm), (paragraph [0019], [0020]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoshimura et al in view of Luan to include light emitting element .
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (6,343,171) in view of Luan (US 2016/0190380), and further in view of Knapp (7,268,368).
As to claims 9, 19, Yoshimura et al in view of Luan disclose (fig. 6) the optical sensor (sensor) comprising the frame (70), (paragraph [0042]). Yoshimura et al in view of Luan fail to disclose the lead frame is black and made of a non-transparent resin material. Knapp discloses (fig. 7) the lead frame is black (80), (column 13, lines 26-35) and made of a nontransparent resin material (optically opaque material), (column 12, lines 35-38). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoshimura et al in view of Luan to include the lead frame is black and made of a nontransparent resin material as taught by Knapp in order to provide maximum crosstalk rejection between the light emitting device and the light receiving device, (column 13, lines 44-46).
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. The applicant state that Luan et al fail to disclose, “the electrical component overlaps the light emitting element and the light receiving element in plan view and that the substrate is located between the electrical component and at least one of the light emitting element and the light receiving element in a cross-sectional view”. However, the examiner is not persuaded. 
Patent US 2016/0190380 to Luan teaches (fig. 6A) a top plan view of proximity sensor (600) and (fig. 6B) a cross-sectional view of the proximity sensor (600) take along the line 6B-electrical connection and electrical communication between each of the contact pads (206) on the lower surface of the printed circuit board substrate (202) of the light emitting element assembly (224) and a respective one of the contact pads (620) on the upper surface of the semiconductor die (616), (paragraphs [0062]-[0063]). The above teachings of Luan supports electrical communication and electrical component in its broadest view. Furthermore, the orientation and/or arrangement of Luan’s figure 6B cross-sectional view depicts the newly amended claim structure, “the substrate is located between the electrical component and at least one of the light emitting element and the light receiving element in a cross-sectional view”. For example, in figure 6B, electrical contact pads (612) is considered and used as an electrical component arranged and/or oriented beneath the light emitting element (224) and/or the light receiving element (618) in plan view and cross-sectional view, (see paragraph [0061]). The teaching clearly illustrate and suggest, “the electrical component (612) overlaps the light emitting element (224) and/or the light receiving element (618) in a plan view (plan view), and the substrate (616) is located between the electrical component (612) and at least one of the light emitting element (224) and/or the light receiving element (618) in a cross-sectional view (cross-sectional view), (see paragraph [0061]-[0063] to Luan). In absent of any further criticality, the teachings of Luan clearly articulate and suggest that which is newly claimed. Therefore, the rejection is correct and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DON J WILLIAMS/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878